Citation Nr: 1609926	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-46 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a right hip strain.

2.  Entitlement to a higher initial rating for status post left shoulder impingement and arthroscopic debridement and compression with residual scar, rated noncompensable prior to February 26, 2013 and 20 percent disabling since that date.

3.  Entitlement to an initial compensable rating for a chronic right ankle sprain.

4.  Entitlement to an initial compensable rating for left ankle degenerative joint disease.

5.  Entitlement to a higher initial rating for degenerative arthritis of the lumbar spine with residual scar status post decompression and fixation at L5-S1, rated noncompensable prior to February 21, 2011, 10 percent disabling from February 21, 2011 through February 25, 2013, and 20 percent disabling since February 26, 2013 (except for a period when a temporary total rating was in effect).

6.  Entitlement to an initial rating higher than 10 percent for right lumbar L5 sensory radiculopathy.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to September 2008.

These matters come before the Board of Veterans' Appeals (Board) from October 2008 and November 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the October 2008 decision, the RO granted service connection for a right hip strain, left shoulder impingement, a chronic right ankle sprain, and degenerative arthritis of the lumbar 

spine and assigned initial noncompensable disability ratings, all effective from October 1, 2008.  In the November 2009 decision, a Decision Review Officer (DRO) granted service connection for left ankle degenerative joint disease and assigned an initial noncompensable disability rating, effective from October 1, 2008.  The DRO also assigned an initial 10 percent rating for a right ankle sprain, effective from October 1, 2008.

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in November 2011.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise the case would reassigned.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

In July 2012, the Board remanded the higher initial rating issues on appeal for further development.

In September 2013, the RO granted service connection for right lumbar L5 sensory radiculopathy and assigned an initial 10 percent disability rating, effective from February 26, 2013.  The issue of entitlement to a higher initial rating for right lumbar radiculopathy is before the Board as part of the appeal for a higher initial rating for the service-connected back disability.

In December 2013, the RO assigned an initial 20 percent disability rating for the service-connected left shoulder disability, effective from February 26, 2013.

In May 2015, a DRO granted a temporary total (100 percent) rating for the service-connected back disability due to surgical or other treatment requiring convalescence, effective from July 1, 2011 through September 30, 2011.  An initial 10 percent rating was resumed from October 1, 2011 through February 25, 2013 and an initial 20 percent rating was assigned, effective from February 26, 2013.

As the Veteran was granted a total rating from July 1, 2011 through September 30, 2011 for his service-connected back disability, the rating for that disability during that period will not be addressed by the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In this case, the Veteran submitted a formal claim for a TDIU (VA Form 21-8940) in September 2011 and contended that he was unable to secure or follow any substantially gainful occupation due to his service-connected back disability.  Given the evidence of medical disabilities, the claims for the highest ratings possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice and this issue is before the Board as part of the appeal for higher initial ratings for the service-connected right hip, left shoulder, bilateral ankle, and back disabilities.

In March 2015, the RO awarded additional compensation benefits for G.R. as the Veteran's dependent, effective from January 3, 2014.  Later that month, the Veteran submitted a notice of disagreement with respect to the effective date assigned in the March 2015 decision.  In response to the notice of disagreement, the originating agency notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose.  The Veteran chose a Decision Review Officer review and that matter is being processed.  It is not ripe for appellate review and will not be considered by the Board at this time.   

The issue of entitlement to higher initial ratings for the service-connected back disability and right lumbar radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for a TDIU.

2.  A right hip strain has been manifested by pain, stiffness, and tenderness; hip flexion has been limited to at most 90 degrees and abduction has not been lost beyond 10 degrees; there has been no additional loss of motion due to such factors as pain, weakness, lack of endurance, fatigability, or flare ups; there has been no hip ankylosis, flail joint, or impairment of the femur.  

3.  Prior to February 26, 2013, status post left shoulder impingement and arthroscopic debridement and compression with residual scar was manifested by pain; shoulder flexion and abduction were limited to at most 160 degrees, internal rotation was to 90 degrees, and external rotation was limited to at most 45 degrees; there was no additional loss of motion due to such factors as pain, weakness, lack of endurance, fatigability, or flare ups; there was no shoulder ankylosis or impairment of the humerus, clavicle, or scapula.

4.  Since February 26, 2013, status post left shoulder impingement and arthroscopic debridement and compression with residual scar has been manifested by pain; shoulder flexion is to 150 degrees and abduction is to 95 degrees; there has been no additional loss of motion due to such factors as pain, weakness, lack of endurance, fatigability, or flare ups; there has been no shoulder ankylosis or impairment of the humerus, clavicle, or scapula.

5.  A chronic right ankle sprain has been manifested by pain, soreness, laxity, throbbing, cracking, popping, and tenderness; ankle plantar flexion has been limited to at most 40 degrees and dorsiflexion has been to 20 degrees; there has been no additional loss of motion due to such factors as pain, weakness, lack of endurance, fatigability, or flare ups; there has been no ankylosis and no malunion of the os calcis or astragalus.

6.  Left ankle degenerative joint disease has been manifested by pain, soreness, laxity, throbbing, cracking, popping, and tenderness; ankle plantar flexion has been limited to at most 40 degrees and dorsiflexion has been to 20 degrees; there has been no additional loss of motion due to such factors as pain, weakness, lack of endurance, fatigability, or flare ups; there has been no ankle arthritis, ankylosis, or malunion of the os calcis or astragalus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, with respect to the issue of entitlement to a TDIU, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an initial rating higher than 10 percent for a right hip strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5024, 5250-5255 (2015).

3.  The criteria for an initial compensable rating prior to February 26, 2013 and an initial rating higher than 20 percent since that date for status post left shoulder impingement and arthroscopic debridement and compression with residual scar have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5200-5203 (2015).

4.  The criteria for an initial compensable rating for a chronic right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5270-5274 (2015).

5.  The criteria for an initial compensable rating for left ankle degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5270-5274.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  

In the present case, the Veteran submitted a signed written statement (VA Form 21-4138) to the RO in February 2012 in which he indicated that he wished to withdraw from appeal his claim for a TDIU.  As the Veteran has withdrawn the appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal, and the appeal as to this issue is dismissed.

II. Higher Initial Ratings

A. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The appeal for higher initial ratings for a right hip strain, status post left shoulder impingement and arthroscopic debridement and compression with residual scar, a chronic right ankle sprain, and left ankle degenerative joint disease arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159I, (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159I(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's November 2011 hearing, the Veterans Law Judge identified the issues on appeal and asked the Veteran about the treatment received for his disabilities to ensure that all relevant records were obtained.  Also, the Veteran provided testimony as to the symptoms and history of his claimed disabilities and the treatment received for the disabilities.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  Also, the Board subsequently remanded the higher initial rating issues on appeal to obtain additional evidence (i.e., treatment records and VA examinations to assess the severity of the claimed disabilities) suggested by the hearing testimony.  The duties imposed by Bryant were thereby met.  

VA obtained the Veteran's service treatment records and all of the identified relevant post-service private medical records.  The Veteran has not reported, and the evidence does not otherwise indicate, that he has received any relevant post-service VA medical treatment for his claimed disabilities.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected right hip, left shoulder, and bilateral ankle disabilities.

During the November 2011 hearing, the Veteran contended that a June 2008 VA examination conducted for purposes of assessing the severity of the service-connected right hip, left shoulder, and ankle disabilities was inadequate. Specifically, it was claimed that the examination was brief and rushed, that the examiner did not take the Veteran's treatment records into account, and that the examiner "tried to talk [the Veteran] out of everything [he] told [the examiner]."

Initially, it is noted that there is no requirement that VA establish the qualifications of VA physicians and medical experts providing medical opinions.  Absent some challenge to the expertise of a VA expert, there is no requirement that VA present affirmative evidence of a medical professional's qualifications in every case as a precondition for the Board's reliance upon that person's opinion.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).

Neither the Veteran nor his representative have presented any specific challenge to the qualifications of the examiner who conducted the June 2008 VA examination, other than to note that the examiner reportedly rushed the examination, did not take the Veteran's medical records into account, and tried to talk the Veteran out of his reported symptoms.  The June 2008 VA examination report contains findings necessary to rate the Veteran's right hip, left shoulder, and ankle disabilities and was the product of an in-person examination and consideration of the Veteran's reported symptoms.  Although it is unclear as to whether the June 2008 examiner reviewed the Veteran's claims file, such a review was not necessary because the examination was for a clinical finding of severity of the Veteran's claimed disabilities based upon physical examination and the examiner took into account the Veteran's reported symptoms and history.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide).  Moreover, additional VA examinations were conducted in February 2013 by a different examiner who explicitly indicated that the Veteran's claims file was reviewed.

Also, although the most recent VA examinations for the Veteran's service-connected right hip, left shoulder, and ankle disabilities took place in 2013, he has not reported any changes in his disabilities since that time, and the record does not otherwise suggest any changes.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).  Thus, new VA examinations for the service-connected right hip, left shoulder, and ankle disabilities need not be conducted.

In its July 2012 remand, the Board instructed the agency of original jurisdiction (AOJ) to: ask the Veteran to complete the appropriate release form so as to allow VA to obtain relevant treatment records from the Naval Medical Clinic in Panama City, Dr. Williams, Dr. Desilva, and Dr. Zwingelberg; attempt to obtain any private treatment records for which a sufficient release was obtained; and afford the Veteran VA examinations to assess the severity of his service-connected right hip, left shoulder, and ankle disabilities.  As explained above, all private treatment records pertaining to the Veteran's right hip, left shoulder, and ankle disabilities have been obtained and associated with the file (including records from the Naval Medical Clinic in Panama City, Dr. Williams, Dr. Desilva, and Dr. Zwingelberg).  Also, VA examinations were conducted in February 2013 to assess the severity of the Veteran's right hip, left shoulder, and ankle disabilities.  These examinations were thorough, contained all pertinent findings, and responded to the inquiries posed by the Board. 

Therefore, with regard to the appeals decided herein, the AOJ substantially complied with all of the Board's July 2012 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the appeal for higher initial ratings for the service-connected right hip, left shoulder, and ankle disabilities.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

B. Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

i. Right Hip Strain

The Veteran's right hip strain is rated under 38 C.F.R. § 4.71a, DC 5099-5024.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2015).  Here, the use of DCs 5099-5024 reflects that there is no diagnostic code specifically applicable to the Veteran's service-connected right hip strain, and that this disability has been rated by analogy to tenosynovitis under DC 5024.  See 38 C.F.R. § 4.20 (2015) (allowing for rating of unlisted condition by analogy to closely related disease or injury).  Tenosynovitis is rated on limitation of motion of affected parts, as degenerative arthritis. 38 C.F.R. § 4.71a , DC 5024.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

For rating purposes, normal ranges of hip motion are 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II (2015).

Under DC 5251, a 10 percent rating is warranted if extension of the thigh is limited to 5 degrees.  38 C.F.R. § 4.71a, DC 5251.

Under DC 5252, the following ratings apply to limitation of flexion of the thigh: a 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, a 30 percent rating is warranted when it is limited to 20 degrees, and a 40 percent rating is warranted when it is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5252. 

Also, the following ratings are provided under DC 5253: a 10 percent rating is warranted if there is limitation of rotation of the thigh (cannot toe-out more than 15 degrees with the affected leg) or if there is limitation of adduction of the thigh (cannot cross legs); and a 20 percent rating is warranted for limitation of abduction of the thigh, with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253.

In the present case, the Veteran reported during the June 2008 VA examination that he experienced hip stiffness, lack of endurance, and pain.  There was no weakness, swelling, heat, redness, giving way, locking, fatigability, or dislocation.  The pain occurred constantly, was localized, was aching and sharp in nature, was 3/10 in intensity, was elicited by physical activity, standing, and bending, and was relieved by rest.  The Veteran was able to function while experiencing pain without the use of medication.  His symptoms were treated with steroid injections.  He had not undergone any prosthetic implants and did not experience any functional impairment.  He avoided prolonged walking, running, stair use, and pushing of a lawn mower because these activities caused pain.

Examination revealed that the Veteran was in no acute distress and that his posture and gait were normal.  There were no signs of abnormal weight bearing or breakdown, callosities, or unusual shoe wear pattern and the Veteran did not use any assistive devices for ambulation.  There was guarding of movement with the right hip, but there were no signs of edema, effusion, weakness, tenderness, redness, or heat and there was no subluxation.  The ranges of right hip motion were recorded as being flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 45 degrees, and internal rotation to 25 degrees.  Hip joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-rays of the right hip were normal.  The Veteran was diagnosed as having a right hip strain.

The Veteran's October 2008 notice of disagreement (VA Form 21-4138), his testimony during the November 2011 hearing, and medical records dated from December 2009 to December 2011 include reports of hip pain, painful motion, and restrictions of activities.  For example, the Veteran was reportedly unable to stand for prolonged periods, run, bike, swim, or perform heavy physical exercise.  Prolonged sitting caused flare ups of hip symptoms.   Examinations revealed that the right hip was tender on palpation, that hip motion was abnormal, and that pain was elicited with motion.  Also, hip tenderness was observed with ambulation.  There was no misalignment or instability.  X-rays revealed mild osteoarthritis of the right sacroiliac joint, but no acute fracture, dislocation, or significant degenerative changes.

The report of a February 2013 VA examination indicates that the Veteran reportedly experienced pain in the area of the right lower lumbar and sacroiliac joint.  He had not received any medical or surgical treatment for his right hip disability and there were no flare ups of hip symptoms.  The ranges of right hip motion were recorded as flexion to 90 degrees with no objective evidence of painful motion and extension to greater than 5 degrees with objective evidence of painful motion beginning at greater than 5 degrees.  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  Right hip flexion was limited solely and entirely by the Veteran's low back pain due to his service-connected back disability and right hip trochanteric bursitis.  The ranges of right hip motion remained the same following three repetitions of the ranges of motion.  There was no additional limitation in the range of motion of the hip and thigh following repetitive-use testing and the only functional loss/functional impairment of the right hip and thigh was in terms of less movement than normal.  There was no weakened movement, excess fatigability, incoordination, or pain on movement.

Moreover, there was localized tenderness or pain to palpation for joints/soft tissue of the right hip.  Muscle strength associated with hip flexion, abduction, and extension was normal (5/5), there was no hip ankylosis, malunion/nonunion of the femur, flail hip joint, or leg length discrepancy, and the Veteran had not undergone any total hip joint replacement.  There was tenderness on palpation of greater trochanteric bursitis on the right, but there were no right hip scars or other pertinent physical findings, complications, conditions, signs, or symptoms.  The Veteran's gait was normal, he did not need any assistive devices, and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  There was no x-ray evidence of any hip arthritis.  Diagnoses of a right hip subchondral bone cyst and right hip greater trochanteric bursitis were provided.  These disabilities did not impact the Veteran's ability to work.

The above evidence reflects that the Veteran's right hip disability is manifested by pain, stiffness, tenderness, and limitation of motion.  The Veteran has also provided subjective reports of lack of endurance and flare ups following prolonged periods of sitting.  He was able to perform hip flexion to 125 degrees and 90 degrees during the June 2008 and February 2013 examinations, respectively, and abduction was to 45 degrees during the June 2008 examination and was not lost beyond 10 degrees at the time of the February 2013 examination.  These ranges of motion, by themselves and without regard to any possible functional impairment, do not warrant a rating in excess of 10 percent under DCs 5252 or 5253.  38 C.F.R. §§ 4.7, 4.71a, DCs 5252, 5253.

As for functional impairment, the examiner who conducted the June 2008 examination specified that the ranges of right hip motion were not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  During the February 2013 examination, the ranges of hip motion remained the same following repetitive use, there was no pain associated with hip flexion, pain associated with hip extension began at greater than 5 degrees, there was no additional limitation in motion of the hip following repetitive use, and there was no functional impairment due to weakened movement, excess fatigability, incoordination, or pain on movement.  The Veteran has reported flare ups of right hip symptoms after periods of prolonged sitting.  He is certainly competent to report the symptoms of his right hip disability (including flare ups).  Moreover, there is nothing to explicitly contradict such reports of flare ups and the Veteran's reports are otherwise consistent with the evidence of record.  Hence, his reports of flare ups are deemed to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

Regardless of the competent and credible reports of flare ups, the preponderance of the evidence nonetheless supports the conclusion that the Veteran's right hip  symptoms have most closely approximated the criteria for a 10 percent rating under DC 5024 on the basis of noncompensable limitation of motion since the effective date of service connection.  The reported flare-ups have not been so severe, frequent and/or prolonged to warrant a higher rating.  Also, the Veteran reported that he did not experience any flare ups during the most recent examination in February 2013. 

In sum, a preponderance of the evidence shows that right hip flexion has been limited to at most 90 degrees, that abduction has been to greater than 5 degrees, and that pain and flare ups have not been so severe or prolonged so as to result in additional quantifiable limitation of motion.  This evidence outweighs any reports of temporary flare ups or additional limitation of motion during such flare ups. Therefore, even considering pain, flare ups, and other functional factors, the Veteran's right hip symptoms have not been shown to be so disabling to actually or effectively result in disability tantamount to limitation of flexion of the right hip to 30 degrees or loss of abduction beyond 10 degrees, which are the requirements for a 20 percent rating under DCs 5252 and 5253.  Hence, an initial rating higher than 10 percent for a right hip strain is not warranted on the basis of limitation of hip motion at any time since the effective date of service connection.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a, DCs 5003, 5024, 5252, 5253. 

Also, there has been no evidence of any hip ankylosis, flail joint, or impairment of the femur at any time during the claim period and the absence of such impairments was specifically noted during the February 2013 examination.  Hence, an initial rating higher than 10 percent is not warranted on the basis of these impairments at any time during the claim period.  38 C.F.R. § 4.71a, DCs 5250, 5254, 5255.

ii. Status Post Left Shoulder Impingement and Arthroscopic Debridement and Compression with Residual Scar

The Veteran's service-connected left shoulder disability is rated under 38 C.F.R. § 4.71a, DCs 5299-5201.  Hence, the disability has been rated by analogy to limitation of arm motion under DC 5201.  

Under DC 5201, the following ratings apply to limitation of motion of the minor extremity: a 20 percent rating is warranted when arm motion is limited to shoulder level or to midway between the side and shoulder level; and a 30 percent rating is warranted when arm motion is limited to 25 degrees from the side. 38 C.F.R. § 4.71a , DC 5201.

The normal ranges of motion of the shoulder are 180 degrees of forward elevation (flexion) and abduction (90 degrees is shoulder level), and 90 degrees of internal and external rotation.  38 C.F.R. § 4.71, Plate I (2015).

The Veteran reported during the June 2008 VA examination that he was right hand dominant, that he had experienced left shoulder pain during the previous three years, and that the pain was not due to any injury or trauma.  The pain occurred for approximately one hour each day, was localized, was aching and sharp in nature, was 3/10 in intensity, was elicited by physical activity, and was relieved with medication.  The Veteran was able to function while experiencing pain with the use of medication.  There was no weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, or dislocation, there were no prosthetic implants of the joint, and the Veteran did not experience any functional impairment from the shoulder disability.

The ranges of left shoulder motion were recorded as being flexion and abduction both to 180 degrees and internal and external rotation both to 90 degrees.  Left shoulder function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no guarding of movement, positive impingement sign, edema, effusion, weakness, tenderness, redness, heat, or subluxation and x-rays were normal.  The Veteran was diagnosed as having left shoulder impingement.

Medical records dated in September and October 2008 include reports of left shoulder pain which was 4/8 in intensity.  An examination revealed that there was no shoulder atrophy, scarring, deformity, or tenderness.  The ranges of left shoulder motion were recorded as being flexion and abduction both to 160 degrees and external rotation to 45 degrees.  There was no drop arm sign or glenohumeral crepitus, 1+ impingement I/II, and positive crossover maneuver, positive apprehension testing caused pain only, there was negative biceps tension sign, and resisted motor strength testing revealed normal strength (5/5) associated with internal and external rotation and supraspinatus without pain.  Also, there was no lymphadenopathy detected and a neurovascular examination was intact.  Left shoulder surgery was performed in October 2008.  Diagnoses of chronic left shoulder pain, chronic mild left shoulder subacromial impingement syndrome, left shoulder acromioclavicular joint degenerative arthrosis, a partial biceps tendon tear, an anterior to posterior superior labral tear, anterior superior degenerative labral tear, and a partial thickness tear of the supraspinatus portion of the rotator cuff tendon were provided.

The Veteran reported during the November 2011 hearing and the VA examination dated on February 26, 2013 that he experienced left shoulder pain and limitation of motion.  The pain was intermittent, mild, and dull in nature, and 2/10 in intensity and it only occurred when the Veteran elevated/abducted his left arm to approximately 90 degrees or greater (above shoulder level).  There was also a "catching" sensation with this motion.  The shoulder pain resolved when the Veteran dropped his left arm.  He was unable to sleep on his left shoulder/left side and he experienced difficulty elevating weights greater than 25 to 30 pounds above shoulder level.  He did not take any medications for his left shoulder symptoms and there were no flare ups of shoulder symptoms.

Examination revealed that left shoulder flexion was to 150 degrees and abduction was to 95 degrees.  There was no objective evidence of any painful motion.  Left shoulder flexion remained the same following 3 repetitions of motion and abduction increased to 100 degrees.  There was no additional limitation in the ranges of shoulder motion following repetitive-use testing and the only functional loss/functional impairment of the shoulder and arm was in terms of less movement than normal.  There was no weakened movement, excess fatigability, incoordination, or pain on movement.  There was localized tenderness or pain on palpation of joints/soft tissue/biceps tendon of the left shoulder, but there was no guarding of the shoulder, muscle strength associated with abduction and flexion was normal (5/5), and there was no ankylosis.  There was a positive Hawkins impingement test, but all other tests for rotator cuff conditions were negative.  There was no history of any mechanical symptoms or recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint and crank apprehension and relocation testing was negative.

Furthermore, the Veteran had undergone acromioplasty/subacromial decompression/Mumford surgery on the left shoulder in October 2008, but there was no tenderness to palpation of the acromioclavicular joint and cross-body adduction testing was negative.  The Veteran had not undergone any total shoulder joint replacement.  There were scars related to his shoulder disability, but none of the scars were painful or unstable and the total area of all related scars was not greater than 39 square centimeters (6 square inches).  There was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  X-rays revealed degenerative or traumatic arthritis of the left shoulder and probable prior resection of the distal clavicle.  The Veteran was diagnosed as having left shoulder impingement and status post left shoulder arthroscopic debridement, subacromial decompression, Mumford procedure.  This disability caused mild functional limitation.

The Veteran's left shoulder disability has been manifested by pain, tenderness, a catching sensation, and limitation of motion.  During the period prior to February 26, 2013, left shoulder flexion and abduction were both limited to at most 160 degrees, internal rotation was to 90 degrees, and external rotation was limited to at most 45 degrees.  The Veteran did not report any flare ups and the examiner who conducted the June 2008 VA examination specified that left shoulder function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Hence, even considering pain and other functional factors, the Veteran's left shoulder symptoms were not shown to be so disabling to actually or effectively result in disability tantamount to limitation of arm motion to shoulder level or midway between the side and shoulder level, which are the requirements for a compensable (20 percent) rating under DC 5201 for the minor extremity.  Also, there is no evidence of left shoulder arthritis at any time prior to February 26, 2013 so as to warrant a compensable rating for noncompensable limitation of motion under DC 5003.  Therefore, an initial compensable rating for status post left shoulder impingement and arthroscopic debridement and compression with residual scar is not warranted on the basis of limitation of left arm motion at any time prior to February 26, 2013.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a, DCs 5003, 5201. 

With respect to the period since February 26, 2013, the Veteran was able to perform left shoulder flexion to 150 degrees and abduction to 95 degrees during the February 2013 VA examination.  Following repetitive use, shoulder flexion remained the same and abduction increased to 100 degrees.  The Veteran reported that pain only occurred when he elevated/abducted his left arm to approximately 90 degrees or greater.  There was no objective evidence of painful motion during the examination, the Veteran did not report any flare ups, there was no additional limitation in the ranges of shoulder motion following repetitive-use testing, and the only functional loss/functional impairment of the shoulder and arm was in terms of less movement than normal.  There was no weakened movement, excess fatigability, incoordination, or pain on movement.  

The Veteran is competent to report left shoulder pain, there is nothing to explicitly contradict his reports, and his reports are otherwise consistent with the evidence of record.  Hence, his reports of left shoulder pain are credible.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Nevertheless, regardless of the competent and credible reports of left shoulder pain, the preponderance of the evidence nonetheless supports the conclusion that the Veteran's left shoulder symptoms have most closely approximated the criteria for a 20 percent rating under DC 5201 during the entire period since February 26, 2013.  Even considering pain and other functional factors, the Veteran's left shoulder symptoms have not been shown to be so disabling to actually or effectively result in disability tantamount to limitation of arm motion to 25 degrees from the side, which is the requirement for the next higher percentage rating (30 percent) under DC 5201 for the minor extremity.  Therefore, an initial rating higher than 20 percent for the service-connected left shoulder disability is not warranted on the basis of limitation of arm motion at any time since February 26, 2013.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a, DC 5201. 

Also, there has been no evidence of any ankylosis of the scapulohumeral articulation or impairment of the humerus, clavicle, or scapula at any time during the claim period.  Hence, a higher initial rating is not warranted on the basis of these impairments at any time since the effective date of service connection.  38 C.F.R. § 4.71a, DCs 5200, 5202, 5203.

There is evidence of scarring associated with the Veteran's service-connected left shoulder disability.  The rating criteria for scars were revised during the course of the claim period, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  These amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his claim was received prior to October 23, 2008, the 2008 amendments are not applicable in this instance.

To warrant a compensable rating under the applicable criteria, a scar would need to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep or cause limited motion and affect an area or areas exceeding at least 6 square inches (39 square centimeters) (DC 7801); be superficial and affect an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); be superficial and unstable (DC 7803); be superficial and painful on demonstration (DC 7804); or cause some limitation of the function of the part affected (DC 7805). 38 C.F.R. § 4.118, DCs 7800-7805  (in effect prior to October 23, 2008).

In this case, the left shoulder scarring does not involve the head, face, or neck and there is no evidence that such scarring is deep, causes any limitation of motion or function, affects an area exceeding at least 6 square inches, or is unstable or painful. Hence, a separate compensable rating for left shoulder scarring is not warranted at any time since the effective date of service connection.

iii. Chronic Right Ankle Sprain and Degenerative Joint Disease of the Left Ankle

The Veteran's right ankle disability is rated under 38 C.F.R. § 4.71a, DCs 5299-5271 and his left ankle disability is rated under 38 C.F.R. § 4.71a, DCs 5003-5271. Therefore, the right ankle disability has been rated by analogy to limitation of ankle motion under DC 5271.  Also, the left ankle disability has been partially described as degenerative arthritis of the ankle (DC 5003), which has been rated on the basis of limitation of ankle motion under DC 5271. 

Under DC 5271, a 10 percent rating is warranted for moderate limitation of ankle motion and a 20 percent rating is warranted for marked limitation of ankle motion. 38 C.F.R. § 4.71a, DC 5271.
The terms "moderate" and "marked" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2015).

The normal ranges of motion of the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2015).

When the criteria for a compensable rating under a diagnostic code are not met and the rating schedule does not provide for a 0 percent rating, a noncompensable (0 percent) rating will be assigned when the required symptomatology is not shown. 38 C.F.R. § 4.31. 

In this case, the Veteran reported during a June 2008 VA examination that he experienced bilateral ankle pain and soreness.  The pain occurred 3 times per day, lasted for 2 hours at a time, was localized, was aching in nature, was 4/10 in intensity, was elicited by physical activity, walking, and standing, and was relieved by rest and medication.  The Veteran was able to function during periods of pain with the use of medication.  There was no weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, or dislocation.  The Veteran was not receiving any treatment for his ankle disabilities and did not have any prosthetic implants.  He was unable to climb stairs, dress himself, or walk/push a lawn mower and avoided these activities because they caused pain, but he did not experience any other functional impairment due to his ankle disabilities.

Examination revealed that the Veteran had a normal gait and posture.  There were no signs of abnormal weight bearing, breakdown, callosities, or any unusual shoe wear pattern and he did not use any assistive devices for ambulation.  There was laxity to the lateral ligaments of the right ankle when compared to the left, but there was no edema, effusion, weakness, tenderness, redness, heat, guarding of movement, subluxation, dorsiflexion deformity, plantar flexion deformity, inversion deformity, or eversion deformity associated with either ankle.  The ranges of ankle motion were recorded as being dorsiflexion to 20 degrees and plantar flexion to 45 degrees bilaterally.  Right and left ankle function were not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use, and there was no indication of any malunion to the os calcis or of the astragalus on either the right or left.  X-rays of the ankles revealed calcification and spurring, but there was no acute fracture and the alignment and soft tissues were maintained normally.  The Veteran was diagnosed as having a right ankle sprain and there was no pathology to render a left ankle diagnosis.

The Veteran reported in his October 2008 notice of disagreement, during the November 2011 hearing, and during a February 2013 VA examination that he experienced bilateral ankle pain, soreness, throbbing, cracking, and popping.  The "soreness" pain was 1/10 in intensity and was located below the right lateral malleolus and below and anterior to the left lateral malleolus.  He had not undergone any ankle surgeries and had not received any injections or physical therapy.  As a result of his ankle disabilities, he was unable to perform any kind of strenuous activity (e.g., running, prolonged walking).  His ankle symptoms were worst in the evenings and he wore sturdy shoes to support his ankles.  He alluded to flare ups of ankle symptoms during the November 2011 hearing in that he reported that increased physical activities and sciatica related to his back disability caused his ankle to flare up.  He indicated during the February 2013 examination, however, that he did not experience any flare ups of ankle symptoms.

The ranges of ankle motion were recorded as being plantar flexion to 40 degrees and dorsiflexion to 20 degrees or greater bilaterally.   There was no objective evidence of any painful motion.  The ranges of motion remained the same following repetitive motion, there was no additional limitation in the ranges of ankle motion following repetitive-use testing, and the only functional loss and/or functional impairment of the ankles was in terms of less movement than normal.  There was no weakened movement, excess fatigability, incoordination, or pain on movement.  There was localized tenderness or pain on palpation of joints/soft tissue of the left ankle.  Muscle strength associated with ankle plantar flexion and dorsiflexion was normal (5/5) bilaterally, joint stability tests were normal bilaterally, there was no ankylosis of either ankle, the Veteran had never experienced any shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, or malunion of the calcaneus (os calcis) or talus (astragalus), and he had not undergone a talectomy (astragalectomy).  Also, he had not undergone any total ankle joint replacement or any other ankle surgery and there were no scars related to the ankle disabilities.  There was reproducible tenderness on palpation along the inferior-anterior lateral malleolus area of the left ankle, but the right ankle was nontender to palpation, both ankles were both grossly normal in appearance, and there was no deformity, swelling, or discoloration of either ankle.

Furthermore, the Veteran's posture, gait, and coordination were all normal, he did not use any assistive devices, and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  X-rays revealed possible small avulsion fragments adjacent to the medial malleolus of both ankles and a small left Achilles tendon spur, but there was no arthritis of either ankle.  Diagnoses of a right ankle sprain and left ankle degenerative joint disease were provided.  These disabilities did not impact the Veteran's ability to work.

The above evidence reflects that there is a bilateral ankle disability manifested by pain, soreness, laxity, throbbing, cracking, popping, tenderness, and limitation of motion.  The Veteran was able to perform plantar flexion to 45 degrees and 40 degrees bilaterally during the June 2008 and February 2013 examinations, respectively, and dorsiflexion was to 20 degrees bilaterally during these examinations.  Hence, the ankle motions were all normal during the June 2008 examination, dorsiflexion was normal during the February 2013 examination, and plantar flexion was only limited by 5 degrees and was well in excess of half the normal value during the February 2013 examination.  Therefore, the ranges of ankle motion, by themselves and without regard to any possible functional impairment, do not meet or approximate the criteria for a compensable (10 percent) rating under DC 5271, which is warranted only for moderate limitation of ankle motion.  38 C.F.R. §§ 4.7, 4.71a, DC 5271).

As for functional impairment, the examiner who conducted the June 2008 examination specified that ankle function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  During the February 2013 examination, there was no evidence of painful motion, the ranges of ankle motion remained the same following repetitive motion, there was no additional limitation in the ranges of ankle motion following repetitive-use testing, and the only functional loss and/or functional impairment of the ankles was in terms of less movement than normal and there was no weakened movement, excess fatigability, incoordination, or pain on movement.  The Veteran did not report any flare ups during either the June 2008 or the February 2013 examinations, but he did allude to flare ups associated with increased physical activities and sciatica related to his back disability during the November 2011 hearing.  He is competent to report flare ups of ankle symptoms, there is nothing to explicitly contradict his reports, and his reports are otherwise consistent with the evidence of record.  Hence, his reports of possible ankle flare ups are deemed to be credible.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337. 

Regardless of the competent and credible reports of possible flare ups, the preponderance of the evidence nonetheless supports the conclusion that the Veteran's ankle symptoms have not met or approximated the criteria for a compensable (10) percent rating under DC 5024 on the basis of limitation of motion at any time since the effective date of service connection.  The reported flare-ups have not been so severe, frequent and/or prolonged to warrant a higher rating.  Also, the Veteran reported that he did not experience any flare ups during the most recent examination in February 2013. 

In sum, a preponderance of the evidence shows that ankle plantar flexion has been limited to at most 40 degrees, that ankle dorsiflexion has been normal, and that pain and flare ups have not been so severe or prolonged so as to result in additional quantifiable limitation of motion.  This evidence outweighs any reports of temporary flare ups or additional limitation of motion during such flare ups. Therefore, even considering pain, flare ups, and other functional factors, the Veteran's ankle symptoms have not been shown to be so disabling to actually or effectively result in disability tantamount to moderate limitation of ankle motion, which is the requirement for a 10 percent rating under DC 5271.  Hence, an initial compensable rating for a chronic right ankle sprain and degenerative joint disease of the left ankle is not warranted on the basis of limitation of ankle motion at any time since the effective date of service connection.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a, DC 5271. 
Also, there has been no x-ray evidence of any ankle arthritis and no evidence of any ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, or malunion of the os calcis or astragalus at any time during the claim period and the absence of such impairments was specifically noted during the February 2013 examination.  Hence, an initial compensable rating for either service-connected ankle disability is not warranted on the basis of these impairments at any time during the claim period.  38 C.F.R. § 4.71a, DCs 5003, 5270, 5272, 5273, 5274.

iv. Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal.  The symptoms associated with the Veteran's disabilities are all contemplated by the appropriate rating criteria as set forth above.  Specifically, his hip, shoulder, and ankle symptoms of pain, stiffness, lack of endurance, tenderness, catching, soreness, laxity, throbbing, cracking, popping, and limitation of motion are all contemplated by DCs 5201, 5251, 5252, 5253, and 5271.  As noted above, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, lack of endurance, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to the service-connected disabilities during the claim period.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.


ORDER

The appeal as to the issue of entitlement to a TDIU is dismissed.

Entitlement to an initial rating higher than 10 percent for a right hip strain is denied.

Entitlement to an initial compensable rating prior to February 26, 2013 and an initial rating higher than 20 percent since that date for status post left shoulder impingement and arthroscopic debridement and compression with residual scar is denied.

Entitlement to an initial compensable rating for a chronic right ankle sprain is denied.

Entitlement to an initial compensable rating for left ankle degenerative joint disease is denied.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A March 2013 examination report from the Naval Branch Health Clinic in Panama City, Florida indicates that the Veteran was being referred for physical therapy and neuro surgery consultations at that facility for his back disability.  There are no more recent treatment records from this facility in the file.  Thus, a remand is necessary to attempt to obtain any such additional relevant treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Naval Branch Health Clinic in Panama City, Florida (NBHC Panama City) or any other appropriate depository and request all records of the Veteran's treatment for a back disability and a neurologic disability from NBHC Panama City dated from March 27, 2013 through the present.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  If a full benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


